Citation Nr: 0832760	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-02 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
denied in an unappealed November 2002 rating decision.

2.  Evidence received since the November 2002 rating decision 
is new but does not serve to corroborate a PTSD stressor and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of service connection for PTSD.  38 U.S.C.A. §§ 5103, 
5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.156, 3.159, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the factual 
basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the veteran's initial claim for service 
connection for PTSD was denied in a November 2002 rating 
decision on the basis that there was no credible evidence in 
the veteran's claims file that supported the occurrence of an 
in-service stressor (e.g., a racially motivated physical and 
sexual assault by a group of intoxicated shipmates) nor any 
evidence that the veteran's symptoms were linked to the 
claimed in-service stressor.  The veteran did not file either 
a Notice of Disagreement or any similar correspondence within 
one year of notification in November 2002.  More than two 
years later, in March 2005, the veteran requested VA to 
reopen his claim for service connection for PTSD.  In the 
absence of a timely filed appeal, the RO's November 2002 
rating decision is final under 38 U.S.C.A. § 7105(c).  The 
question for the Board is now whether new and material 
evidence has been received by the RO in support of the 
veteran's claim since the issuance of that decision.

In reaching its original November 2002 denial, the RO 
reviewed the veteran's service records, post-service VA 
medical treatment records from April to May 2002, and private 
hospital records from July 1994.  A VA examination was 
performed in May 2002, during which the veteran reported to 
the examiner that, while in service and on the day of Martin 
Luther King's death, several shipmates threw a blanket over 
him and "beat him up."  The veteran also stated that he was 
sexually assaulted.  The examiner deferred diagnosis of the 
veteran, pending the results of additional psychological 
testing at a VA facility.  He added that the veteran's 
reported history was inconsistent with his discharge summary 
and that the veteran's claimed stressor could not be 
verified.  Ultimately, the examiner did diagnose the veteran 
with PTSD after additional psychological testing.  Based upon 
the foregoing, the RO determined that the record did not 
contain any evidence of an in-service physical or sexual 
assault as claimed by the veteran.

In March 2005 the veteran requested that VA reopen his claim.  
In support of this request, he provided a "Stressor 
Statement" in which he asserted that during service he was 
subject to regular harassment by shipmates in the form of 
racial insults and threats and that he was physically 
assaulted "on a couple occasions."  The veteran also 
attached a one-page May 1968 service record, a signed October 
2004 lay statement from a shipmate, and a January 2005 
psychiatric report from Dr. John C. Lindgren.  VA also 
obtained additional VA post-service records from October 2004 
to August 2005.  Although these records indicate that the 
veteran initially contacted the VA facility to arrange 
treatment at that facility for PTSD, they show that telephone 
attempts by the facility to schedule such treatments were 
never returned.

The May 1968 service record was already a part of the record 
at the time of the RO's November 2002 adjudication.  This 
evidence is therefore redundant.  Dr. Lindgren's January 2005 
psychiatric report and the shipmate's October 2004 lay 
statement, however, had not previously been submitted to or 
reviewed by the RO.

In Dr. Lindgren's report, reference is made once again to the 
veteran's stated service history that he was the victim of a 
racially motivated attack and beaten during his active duty 
service by other servicemen aboard his vessel.  Dr. 
Lindgren's report contains a diagnosis of PTSD resulting in 
major depression and his opinion that this condition is 
service connected.  The report, does not, however, contain 
any statement or additional information that corroborates the 
occurrence of the veteran's claimed in-service assault.

In his October 2004 lay statement, the shipmate stated that 
he served on the U.S.S. Mulliphan with the veteran.  The 
shipmate noted that the veteran was attacked by shipmates as 
they yelled racial insults.  Beyond this information, which 
was previously a part of the record via the VA post-service 
medical treatment records available at the time of the RO's 
original adjudication, however, the statement does not 
provide any additional information that might corroborate the 
veteran's claimed in-service stressor (i.e., date and 
approximate time of the assault, names of servicemen 
involved, where the assault took place, etc.).  As such, Mr. 
[redacted] statement contains insufficient information to 
trigger additional efforts to corroborate the occurrence of 
the veteran's claimed in-service stressor, such as contacting 
the United States Joint Services Records Research Center 
(JRSCC), and accordingly, does not raise a reasonable 
possibility of substantiating the claim.

In summary, much of the medical evidence received since the 
final November 2002 decision is "new," in the sense that it 
is not merely duplicative of evidence that was of record at 
the time of that decision.  Nonetheless, the evidence which 
is actually "new" does not corroborate the existence of an 
in-service stressor, which had not been previously 
established, and therefore does not address the defect in the 
veteran's claim which was the basis of the RO's final 
November 2002 decision.  As such, this new evidence does not 
raise a reasonable possibility of substantiating the claim, 
is therefore not "material," and does not warrant that the 
veteran's claim be reopened.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  
In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for PTSD in a January 2002 
letter.  Further notification was furnished in a June 2005 
letter which was mailed to the veteran after receipt of his 
request to reopen his claim.  Any deficiencies of 
notification that a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted are not prejudicial, insofar as the 
veteran's claim is being denied.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board is mindful that the veteran is making a claim for 
service connection for PTSD based on an in-service personal 
assault, thus making this appeal subject to the notice 
requirements of 38 C.F.R. § 3.304(f)(3).  In this case, 
neither the RO's January 2002 nor June 2005 letter to the 
veteran expressly references this provision nor does either 
expressly advise the veteran that he may support his claim 
for PTSD based on in-service personal assault with evidence 
other than his service records.  The Board notes, however, 
that the veteran cited the full provisions of 38 C.F.R. 
§ 3.304(f)(3) in his December 2006 Substantive Appeal.  Under 
the circumstances, the veteran demonstrated actual knowledge 
of it and was therefore not prejudiced.  See Sanders v. 
Nicholson, supra.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's reported service records, post-service 
VA facility treatment records, and private medical records 
have been obtained.  Under 38 C.F.R. § 3.159(c)(4)(C)(iii), 
VA's duty to obtain an examination applies in a claim to 
reopen a final adjudicated claim only if new and material 
evidence is presented or secured, which is not the case here.  
Accordingly, no examination is required.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.




ORDER

New and material evidence has not been received, and 
reopening of the veteran's claim for service connection for 
PTSD is not warranted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


